Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 8/17/2022. As directed by the amendment, claims 1-5, 7-9, 11-13, and 17 have been amended, and no claims have been added or canceled. Thus, claims 1-20 are pending in the application.	
Priority
2.	The granting of the petition for a delayed claim under 25 U.S.C. 120 for the benefit of priority to nonprovisional patent applications 16/290,085 and 16/352,876 is acknowledged. The present application is considered a Continuation-in-Part (CIP) of 16/290,085 and 16/352,876. However, the subject matter of claims 1-20 does not have support in applications 16/290,085 and 16/352,876, whereby claims 1-20 will be assigned the effective filing date of 1/20/2022. The applicant states that the limitation of “a view accessory…[and] a model accessory…wherein [a] predefined act of the viewer accessory and the predefined act of the model accessory are configured to be driving synchronously in real-time to sexually stimulate synchronously both [a] human viewer and [a] human model using the viewer accessory and the model accessory during chat between the human viewer and the human model based on an instruction being synchronously transmitted to the viewer accessory and the model accessory” as recited in claims 1 and 11 is not found in either application numbers 16/290,085 and 16/352,876 (see Applicant’s arguments filed 8/17/2022 on Page 13). The applicant makes a similar statement about claim 17 (Pages 15-16). Thus, since all limitations of the independent claims do not have support in the prior applications, the effective filing date assigned to claims 1-20 is the filing date of the application (1/20/2022).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 5-6, 10-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu I (2020/0289363, hereafter referred to as “Liu I”) in view of Sandvick et al (6,368,268).
Regarding claim 1, Liu I discloses a system (Figs. 10-11 depict two exemplary systems), comprising: an accessory control module ([0032] discloses a PCB or other type of control means within each of the sex toys 100 to be used within the system), comprising computer-executable code stored in non-volatile memory ([0071] discloses that programmable devices and memory device may be employed in all the components of the system); a processor ([0071] discloses that the system may have processors. Fig. 11 depicts cloud server 1104, which must have some type of processor(s)); a user device of a human viewer (Fig. 10, cell phone 1007); a viewer accessory configured to communicate with the user device (Fig. 10, sex toy 1008; [0054] discloses that the cell phone 1007 and sex toy 1008 communicate with one another), the viewer accessory including a first motor (Fig. 2A, motor 214; [0059] discloses that the same type of sex toy can be used for all users); a model device of a human model (Fig. 10, cell phone 1003); and a model accessory configured to communicate with the model device (Fig. 10, sex toy 1002 communicates with cell phone 1003), the model accessory including a second motor (Fig. 2A, motor 214; [0059] discloses that the same type of sex toy can be used for all users); wherein the accessory control module, the processor, the user device, the viewer accessory, the model device, and the model accessory are configured to: provide a chat communication application between the human viewer and the human model configured to provide chat between the human viewer via the user device and the human model via the model device ([0060]-[0061] discloses that chat sessions can occur between a user and a model. This chat session would take place via applications on the cell phones 1007, 1003 of the two users); control the viewer accessory including controlling the first motor to drive a predefined act of the viewer accessory ([0045] discloses controlled synchronization between the first user’s sex toy and the second user’s sex toy. The “predefined act” is the pre-defined four trigger points and associated “levels” of the first user’s sex toy (e.g. model’s sex toy); see [0042]-[0043]); and control the model accessory including controlling the second motor to drive a predefined act of the model accessory ([0042] discloses that the model’s sex toy is controlled by the amount of depth the sex toy is inserted. Thus, the vibration intensity is “pre-defined”); wherein the predefined act of the viewer accessory and the predefined act of the model accessory are configured to be driven synchronously in real-time to sexually stimulate synchronously both the human viewer and the human model using the viewer accessory and the model accessory during chat between the human viewer and the human model ([0051] discloses that the first user’s sex toy and the second user’s sex toy react to one another, thus acting “synchronously” during the chat session).
Liu I does not disclose an instruction being synchronously transmitted to the viewer accessory and the model accessory.
However, Sandvick teaches a method and device for interactive virtual control of sexual aids (Fig. 1) comprising a first stimulation device for a first user (Fig. 1, sexual stimulation device) and a second stimulation device for a second user (Fig. 1, sexual stimulation device 35), wherein a first command signal and a second command signal are generated to control the first sexual stimulation device and the second stimulation device (see claim 17). The first command signal and second command signal occur substantially simultaneously (claim 17), wherein the first command signal and the second command signal are considered an “instruction” for driving the sexual stimulation devices in a synchronous manner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu I to control the model accessory and the viewer accessory in a synchronous manner by generating control signals substantially simultaneously to control the accessories as taught by Sandvick in order to provide a sexually stimulating experience to both the user and the model in a manner that is responsive to the actions of the user and the model in real-time.
Regarding claim 2, the modified device of Liu I has the predefined act of the viewer accessory that is used to sexually stimulate the human viewer and the predefined act of the model accessory that is used to sexually stimulate the human model as vibration (Liu I, [0042], discloses the stimulation as vibrations. [0059] discloses that the first and second sex toys may be the same).
Regarding claim 3, the modified device of Liu I has each of the predefined acts of the viewer accessory and the model accessory as a first predefined act (Liu I, [0043], discloses multiple predefined acts from Levels 1-4, wherein Level one is considered a “first” predefined act); and the accessory control module, the processor, the user device, the viewer accessory, the model device, and the model accessory as further configured to: control the viewer accessory including controlling the first motor to drive a second predefined act of the viewer accessory that is different from the first predefined act of the viewer accessory; and control the model accessory including controlling the second motor or the second heater to drive the second predefined act of the model accessory that is different from the first predefined act of the model accessory (Liu I, [0043], discloses a “Level 2,” wherein “Level 2” is considered a second predefined act that would be initiated by a first user (e.g. a model) and would control the sex toy of a second user (e.g. a viewer)).
Regarding claim 5, the modified device of Liu I has the viewer accessory as configured to communicate with the user device via wireless communication, and the model accessory is configured to communicate with the model device via wireless communication (Liu I, [0069], discloses Bluetooth communication between the system components); and an application is installed on the user device and the model device, the application being configured to send commands to the viewer accessory and the model accessory to drive the viewer accessory to perform the predefined act of the viewer accessory and the model accessory to perform the predefined act of the model accessory (Liu I, [0054], discloses that a user’s cell phone may act as the controller of the sex toy, whereby some type of application must be operating on the user’s cell phone to send commands to control the user’s accessory).
Regarding claim 6, the modified device of Liu I has each of the user device and the model device as selected from the group consisting of a mobile phone, a wearable device, a tablet, and a computer (Liu I, [0052], discloses that the user’s device and model’s device can be any of these types).
Regarding claim 10, the modified device of Liu I has the accessory control module, the processor, the user device, the viewer accessory, the model device, and the model accessory as further configured to: allow the human model to receive tips from one or more human viewers in the chat communication application (Liu I, [0060], discloses that models may define how much services cost (i.e. “tips”) and allow models to receive these tips); and drive one or more viewer accessories that are sexual stimulation devices associated with the one or more human viewers who are tip users who provided tips to the human model (Liu I, [0061], discloses that interactions occur when a user pays the required virtual currency); wherein driving the one or more viewer accessories includes synchronously driving the one or more viewer accessories and the model accessory in real-time to perform the predefined act; and wherein the tips include virtual currency (Liu I, [0061], discloses that the interactions or “predefined acts” are performed when tips include virtual currency).
Regarding claim 11, Liu I discloses a system (Figs. 10-11 depict two exemplary systems), comprising: an accessory control module ([0032] discloses a PCB or other type of control means within each of the sex toys 100 to be used within the system), comprising computer-executable code stored in non-volatile memory ([0071] discloses that programmable devices and memory device may be employed in all the components of the system); a processor ([0071] discloses that the system may have processors. Fig. 11 depicts cloud server 1104, which must have some type of processor(s)); one or more user devices of one or more human viewers (Fig. 10, cell phone 1007); one or more viewer accessories configured to communicate with the one or more user devices (Fig. 10, sex toy 1008; [0054] discloses that the cell phone 1007 and sex toy 1008 communicate with one another), the  one or more viewer accessories including a first motor (Fig. 2A, motor 214; [0059] discloses that the same type of sex toy can be used for all users); a model device of a human model (Fig. 10, cell phone 1003); and a model accessory configured to communicate with the model device (Fig. 10, sex toy 1002 communicates with cell phone 1003), the model accessory including a second motor (Fig. 2A, motor 214; [0059] discloses that the same type of sex toy can be used for all users); wherein the accessory control module, the processor, the one or more user devices, the one or more viewer accessories, the model device, and the model accessory are configured to: provide a chat communication application between the one or more human viewers and the human model configured to provide chat between the one or more human viewers via the one or more user devices and the human model via the model device ([0060]-[0061] discloses that chat sessions can occur between a user and a model. This chat session would take place via applications on the cell phones 1007, 1003 of the two users); control the one or more viewer accessories including controlling each of the first motor to drive a predefined act of the viewer accessory ([0045] discloses controlled synchronization between the first user’s sex toy and the second user’s sex toy. The “predefined act” is the pre-defined four trigger points and associated “levels” of the first user’s sex toy (e.g. model’s sex toy); see [0042]-[0043]); and control the model accessory including controlling the second motor to drive a predefined act of the model accessory ([0042] discloses that the model’s sex toy is controlled by the amount of depth the sex toy is inserted. Thus, the vibration intensity is “pre-defined”); wherein the predefined act of the one or more viewer accessories and the predefined act of the model accessory are configured to be driven synchronously in real-time to sexually stimulate synchronously both the one or more human viewers and the human model using the one or more viewer accessories and the model accessory when the human model chats with the one or more human viewers ([0051] discloses that the first user’s sex toy and the second user’s sex toy react to one another, thus acting “synchronously” during the chat session).
Liu I does not disclose an instruction being synchronously transmitted to the one or more viewer accessories and the model accessory.
However, Sandvick teaches a method and device for interactive virtual control of sexual aids (Fig. 1) comprising a first stimulation device for a first user (Fig. 1, sexual stimulation device) and a second stimulation device for a second user (Fig. 1, sexual stimulation device 35), wherein a first command signal and a second command signal are generated to control the first sexual stimulation device and the second stimulation device (see claim 17). The first command signal and second command signal occur substantially simultaneously (claim 17), wherein the first command signal and the second command signal are considered an “instruction” for driving the sexual stimulation devices in a synchronous manner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu I to control the model accessory and the viewer accessory in a synchronous manner by generating control signals substantially simultaneously to control the accessories as taught by Sandvick in order to provide a sexually stimulating experience to both the user and the model in a manner that is responsive to the actions of the user and the model in real-time.
Regarding claim 14, the modified system of Liu I has wherein the accessory control module, the processor, the user device, the viewer accessory, the model device, and the model accessory are further configured to: allow the human model to receive tips from one or more human viewers in the chat communication application (Liu I, [0060], discloses that models may define how much services cost (i.e. “tips”) and allow models to receive these tips); and drive the one or more viewer accessories that are sexual stimulation devices associated with the one or more human viewers who are tip users who provide tips to the human model (Liu I, [0061], discloses that interactions occur when a user pays the required virtual currency); wherein driving the one or more viewer accessories includes synchronously driving the one or more viewer accessories and the model accessory in real-time to perform the predefined act (Liu I, [0061], discloses that the interactions or “predefined acts” are performed when tips are paid).
Regarding claim 15, the modified system of Liu I has the tips including virtual currency (Liu I, [0060]-[0061], discloses the user of virtual currency).
Regarding claim 16, the modified system of Liu I has each of the one or more user devices and the model device as selected from the group consisting of a mobile phone, a wearable device, a tablet, and a computer (Liu I, [0052], discloses that the user’s device and model’s device can be any of these types).
5. 	Claims 4, 7, 9, 12-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu I in view of Sandvick, as applied to claims 1 and 11 above, and further in view of Liu (2020/0276504, hereafter referred to as “Liu II”).
	Regarding claim 4, the modified system of Liu I has the human model as a first human model and the accessory as a first model accessory (Liu I, Fig. 10, model 1001 with model accessory 1002); the first predefined act as associated with the first model accessory (Liu I, [0043], gives a list a “levels,” wherein each level can be considered a first “predefined act” associated with the model accessory).
	The modified system of Liu I does not have a second model accessory of a second human model, the second model accessory being configured to perform the second predefined act of the second human model; wherein the second model accessory of the second human model is configured to communicate through the chat communication application.
	However, Liu II teaches an interactive sexual stimulation system that communicates via a network (Fig. 13 depicts an exemplary system 100), wherein Liu II teaches that the system is configured to have a plurality of models that can perform acts for tips ([0067] discloses that there can be “one or more models 335”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified system of Liu I to include a second model as taught by Liu II to provide additional entertainment or stimulation to the chat session. The resultant system would be configured to have one model perform a first predefined act (e.g. operate the first sex toy at “Level 1”) and a second model to perform a second predefined act (e.g. operated the second sex toy at “Level 2”).
	Regarding claims 7 and 12, the modified system of Liu I does not have wherein the accessory control module, the processor, the user device, the viewer accessory, the model device, and the model accessory are further configured to: send an invitation from the model device for the predefined act of the viewer to one or more user devices via the chat communication application; wherein the one or more user devices are configured to allow one or more human viewers to accept the invitation of the predefined act of one or more viewer accessories via the one or more user devices, the invitation being to synchronously drive in real-time one or more viewer accessories that are one or more sexual stimulation devices associated with the one or more human viewers and the model accessory that is a sexual stimulation device associated with the human model.
	However, Liu II additionally teaches that the model may send a “control link” to the customer (i.e. an “invitation”) for an interaction once the customer has sent a certain amount of tips ([0067]), wherein when the one or more human viewers accept the invitation of the predefined act via the one or more user devices, the invitation being to synchronously drive in real-time one or more viewer accessories that are one or more sexual stimulation devices associated with the one or more human viewers and the model accessory that is a sexual stimulation device associated with the human model ([0067] discloses that the customer would open the control link sent to them from the human model in order to begin a game or other type of interaction).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system of the modified system of Liu I to be configured to have the model send an invitation to the user to initiate the interaction as taught by Liu II in order to allow the model control over whether or not certain conditions (e.g. proper tip payment) have been might before the interaction begins.
	Regarding claims 9 and 13, the modified system of Liu I does not have wherein the accessory control module, the processor, the user device, the viewer accessory, the model device, and the model accessory are further configured to: preset a synchronous action start instruction; and provide the synchronous action start instruction to the human model via the model device; wherein the model device is configured to allow the human model to open the synchronization action start instruction in a chat room of the chat communication application, and when the synchronization action start instruction is opened, one or more human viewers in the chat room selectively choose to follow the human model to synchronously drive in real-time one or more viewer accessories that are one or more sexual stimulation devices associated with the one or more human viewers and the model accessory that is a sexual stimulation device associated with the human model.
	However, Liu II additionally teaches that the system is configured to present a synchronous action start instruction ([0067] discloses that the model may send a control link to the customer via the system. In order for such a control link to exist, some type of predefined coding or algorithm must be present that allows for the sending of the link), provide a synchronous action start instruction to the human model via the model device ([0067] discloses that the model may send a control link, whereby the model must be provided with some type of icon or interface that allows the model to send the control link), wherein when the human model opens the synchronization action start instruction in a chat room of the chat communication application, one or more human viewers in the chat room selectively choose to follow the human model to synchronously drive in real-time one or more view accessories that are one or more sexual stimulation devices associated with the one or more human viewers ([0067] discloses that the model sends out the control link to the customer(s). This sending of the control link is the model “opening” the start instructions, and the customer accepted the control link is considered “selectively choosing to follow the human model”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified system of Liu I to be configured to have the model receive, open, and send an invitation to the user to initiate the interaction as taught by Liu II in order to allow the model control over whether or not certain conditions (e.g. proper tip payment) have been might before the interaction begins.
Regarding claim 17, Liu I discloses  a method (Figs. 10-11 depict two exemplary systems and methods), comprising: providing one or more user devices of one or more human viewers (Fig. 10, cell phone 1007); providing one or more viewer accessories configured to communicate with the one or more user devices (Fig. 10, sex toy 1008; [0054] discloses that the cell phone 1007 and sex toy 1008 communicate with one another), the one or more viewer accessories including a first motor (Fig. 2A, motor 214; [0059] discloses that the same type of sex toy can be used for all users); providing a model device of a human model (Fig. 10, cell phone 1003); providing a model accessory configured to communicate with the model device (Fig. 10, sex toy 1002 communicates with cell phone 1003), the model accessory including a second motor (Fig. 2A, motor 214; [0059] discloses that the same type of sex toy can be used for all users); providing a chat communication application between the one or more human viewers and the human model configured to provide chat between the one or more human viewers via the one or more user devices and the human model via the model device ([0060]-[0061] discloses that chat sessions can occur between a user and a model. This chat session would take place via applications on the cell phones 1007, 1003 of the two users); controlling the first motor to drive a predefined act of the one or more viewer accessories ([0045] discloses controlled synchronization between the first user’s sex toy and the second user’s sex toy. The “predefined act” is the pre-defined four trigger points and associated “levels” of the first user’s sex toy (e.g. model’s sex toy); see [0042]-[0043]); controlling the second motor to drive a predefined act of the model accessory ([0042] discloses that the model’s sex toy is controlled by the amount of depth the sex toy is inserted. Thus, the vibration intensity is “pre-defined”).
Liu I does not have presetting a synchronous action start instruction; and providing the synchronous action start instruction to the human model via the model device when the human model receives tips from the one or more human viewers via the one or more user devices and the model device; wherein when the human model opens the synchronization action start instruction in a chat room of the chat communication application, the one or more human viewers in the chat room selectively choose to follow the human model to synchronously drive the predefined act of the one or more viewer accessories and the predefined act of the model accessory in real-time to sexually stimulate synchronously the one or more human viewers and the human model using the one or more viewer accessories associated with the one or more human viewers and the model accessory associated with the human model based on an instruction being synchronously transmitted to the one or more viewer accessories and the model accessory.
	However, Liu II additionally teaches that the system is configured to present a synchronous action start instruction ([0067] discloses that the model may send a control link to the customer via the system. In order for such a control link to exist, some type of predefined coding or algorithm must be present that allows for the sending of the link), provide a synchronous action start instruction to the human model via the model device when the human model receives types ([0067] discloses that the model may send a control link once they have receives sufficient tips, whereby the model must be provided with some type of icon or interface that allows the model to send the control link), wherein when the human model opens the synchronization action start instruction in a chat room of the chat communication application, one or more human viewers in the chat room selectively choose to follow the human model to synchronously drive in real-time one or more view accessories that are one or more sexual stimulation devices associated with the one or more human viewers ([0067] discloses that the model sends out the control link to the customer(s). This sending of the control link is the model “opening” the start instructions, and the customer accepted the control link is considered “selectively choosing to follow the human model”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified system of Liu I to be configured to have the model receive, open, and send an invitation to the user to initiate the interaction as taught by Liu II in order to allow the model control over whether or not certain conditions (e.g. proper tip payment) have been might before the interaction begins.
The modified method of Liu I does not have an instruction being synchronously transmitted to the one or more viewer accessories and the model accessory.
However, Sandvick teaches a method and device for interactive virtual control of sexual aids (Fig. 1) comprising a first stimulation device for a first user (Fig. 1, sexual stimulation device) and a second stimulation device for a second user (Fig. 1, sexual stimulation device 35), wherein a first command signal and a second command signal are generated to control the first sexual stimulation device and the second stimulation device (see claim 17). The first command signal and second command signal occur substantially simultaneously (claim 17), wherein the first command signal and the second command signal are considered an “instruction” for driving the sexual stimulation devices in a synchronous manner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified method of Liu I to control the model accessory and the viewer accessory in a synchronous manner by generating control signals substantially simultaneously to control the accessories as taught by Sandvick in order to provide a sexually stimulating experience to both the user and the model in a manner that is responsive to the actions of the user and the model in real-time.
Regarding claim 18, the modified method of Liu I has the tips including virtual currency (Liu II, [0067], discloses the use of cryptocurrency).
Regarding claim 19, the modified method of Liu I has providing chat communication between the one or more human viewers and the human model when the human model opens the synchronization action start instruction via the model device (Liu II, [0067], discloses the control link as opening or starting the interaction).
Regarding claim 20, the modified method of Liu I has the one or more viewer accessories as sexual stimulation devices and the model accessory as a sexual stimulation device (Liu I, Fig.10, sex toys 1002 and 1008).
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu I in view of Sandvick, as applied to claim 1 above, in view of Tennenhaus et al (2016/0049043).
	Regarding claim 8, the modified system of Liu I does not have the predefined act as being selected based on voting via the chat communication application by a plurality of human viewers viewing the chat communication application.
	However, Tennenhaus teaches an online video chat room where human viewers vote on a performer performing a predefined act ([0103] discloses a virtual casino wherein a plurality of users vote on which song a performer will sing next).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified system of Liu I to have the views select the predefined act of the model based on voting as taught by Tennenhaus in order to give the users more control over their experience.
Response to Arguments
7.	Applicant’s arguments filed on 8/17/22 on Pages 13-14 and 15-16 with respect to claims 1, 11, and 17 and regarding the prior art of record not disclosing “an instruction being synchronously transmitted to the viewer accessory and the model accessory” have been considered, but are moot in view of the new grounds of rejection presented in this Office Action. The newly applied reference of Sandvick teaches the substantially simultaneous generation of first and second control signals (i.e. an “instruction”) for coupling and controlling two sexual stimulation devices over a computer network (see Sandvick, claims 17 and 23). 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785